Case 6:19-cr-00238-CEM-GJK Document 26 Filed 12/03/19 Page 1 of 2 PageID 58



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,

v.                                                           Case No. 6:19-cr-238-Orl-41GJK

CASSANDRA S. ULYSSE,

       Defendant.
                                            /

                             NOTICE OF APPEARANCE AND
                              SUBSTITUTION OF COUNSEL

       The Office of the Federal Defender has been appointed by the court to represent the

Defendant, Cassandra S. Ulysse, in the above-styled cause.

       The Clerk is requested to remove Erin Hyde as the notice counsel, and enter the appearance

of Joshua R. Lukman, Assistant Federal Public Defender, as counsel for the Defendant.

       DATED this 3rd day of December 2019.

                                                   Donna L. Elm
                                                   Federal Defender

                                                   /s/ Joshua R. Lukman
                                                   Joshua R. Lukman
                                                   Assistant Federal Defender
                                                   Florida Bar No. 0088213
                                                   201 S. Orange Avenue, Suite 300
                                                   Orlando, Florida 32801
                                                   Telephone: 407-648-6338
                                                   Facsimile: 407-648-6095
                                                   E-Mail: joshua_lukman@fd.org
Case 6:19-cr-00238-CEM-GJK Document 26 Filed 12/03/19 Page 2 of 2 PageID 59



                               CERTIFICATE OF SERVICE


              I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of

Appearance and Substitution of Counsel was submitted to the Clerk of Court using the CM/ECF

system, which will send a notice of electronic filing to the Office of the United States Attorney,

counsel for the government, this this 3rd day of December 2019.


                                                    /s/Joshua R. Lukman
                                                    Assistant Federal Defender




                                                2
